NUMBER 13-19-00060-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                             IN RE HILARY SHEARD


                       On Petition for Writ of Mandamus.


                                      ORDER
            Before Justices Benavides, Longoria, and Hinojosa
                            Order Per Curiam

      Relator Hilary Sheard filed a petition for writ of mandamus in the above cause

through which she contends that the trial court abused its discretion in awarding her only

a portion of the attorney’s fees she sought for her representation of Humberto Garza in a

post-conviction writ of habeas corpus in trial court cause number CR-3175-04-G(1) in the

370th District Court of Hidalgo County, Texas. The Court requests that the real parties

in interest, the State of Texas, acting by and through the District Attorney for Hidalgo

County, Texas, and Humberto Garza, or any others whose interest would be directly
affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8(b).

       IT IS SO ORDERED.

                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of February, 2019.




                                           2